DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation application.

    PNG
    media_image1.png
    326
    103
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    301
    587
    media_image2.png
    Greyscale

Drawings
Some Representative drawings figures are reproduced as a context understanding of the claim language.

    PNG
    media_image3.png
    792
    554
    media_image3.png
    Greyscale

Claim Objections
Claim 5 is objected to because of the following informalities:  	
	In claim 1 there is a misspelling, the spelling should be corrected to “first aperture” and “second aperture”.  Appropriate correction is required.

Double Patenting
Summary of Double patent rejections
Statutory double patenting rejection under USP #10,399,049 B1 to instant claims 1-9.
Obviousness type double patenting rejection under USP #10,399,049 B1 to instant claims 10-16.
Obviousness type double patenting rejection under USP #8,979357 B1 to instant claims 10-16.

Statutory double patenting rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. US 10,299,049 (see corresponding table). This is a statutory double patenting rejection.



Statutory type
PATENT 10,399,049
 Instant application 16/515,322

a container including a support plate having an opening extending therethrough;
 a mixing assembly positioned within the container and supported on the support plate, the mixing assembly including 
a pliable enclosure containing a fluid and a mixing device, a portion of the mixing device extending from the pliable enclosure and passing through the opening on the support plate; 
and a first plate detachably secured to the container, the pliable enclosure being in compression between the first plate and the support plate. 
   Claim 2. The mixing system of claim 1, further comprising at least one foam insert positioned between the container and the mixing assembly. 
   Claim 3. The mixing system of claim 1, further comprising at least one foam insert positioned between the first plate and the mixing assembly. 
   Claim 4. The mixing system of claim 1, wherein the container comprises: an encircling sidewall bounding a chamber and extending between an upper end and an opposing lower end; the 
   Claim 5. The mixing system of claim 4, further comprising: a first aperture extending through the sidewall to communicate with the open space; and a second aperture extending through the inner wall to communicate with the open space. 
  Claim  6. The mixing system of claim 1, wherein the container comprises: an encircling sidewall bounding a chamber and extending between an upper end and an opposing lower end, an aperture extending through the sidewall so as to communicate with the chamber; and the support plate disposed within the chamber and secured to the encircling sidewall. 

   Claim 7. The mixing system of claim 1, wherein the container comprises: an encircling sidewall bounding a chamber and extending between an mixing device extending through the opening on the support plate so as to be at least partially disposed within the lower compartment; and a second plate detachably secured to the container so that at least a portion of the lower compartment is disposed between the support plate and the second plate. 

Claim 8. The mixing system of claim 7, wherein the portion of the mixing device extending through the opening on the support plate is disposed between the support plate and the second plate. 

   Claim 9. A mixing arrangement comprising: the mixing system as recited in claim 1; a docking station comprising a cradle and
drive mechanism, the mixing system being disposed in the cradle with the portion of the mixing device extending through the opening on the support plate being coupled with the drive mechanism. 

 a container including a support plate having an opening extending therethrough;
 a mixing assembly positioned within the container and supported on the support plate, the mixing assembly including 
a pliable enclosure containing a fluid and 
a mixing device, a portion of the mixing device extending from the pliable enclosure and passing through the opening on the support plate; 
and a first plate detachably secured to the container, the pliable enclosure being in compression between the first plate and the support plate.  
Claim 2. The mixing system of claim 1, further comprising at least one foam insert positioned between the container and the mixing assembly.  
Claim 3. The mixing system of claim 1, further comprising at least one foam insert positioned between the first plate and the mixing assembly.  
Claim 4. The mixing system of claim 1, wherein the container comprises: an encircling sidewall bounding a chamber and extending between an upper end and an opposing lower end; the 
Claim 5. The mixing system of claim 4, further comprising: a first aperature (note spelling) extending through the sidewall to communicate with the open space; and a second aperature (note spelling) extending through the inner wall to communicate with the open space.  
Claim 6. The mixing system of claim 1, wherein the container comprises: an encircling sidewall bounding a chamber and extending between an upper end and an opposing lower end, an aperture extending through the sidewall so as to communicate with the chamber; and the support plate disposed within the chamber and secured to the encircling sidewall.  

Claim 7. The mixing system of claim 1, wherein the container comprises: an encircling sidewall bounding a chamber and extending between an mixing device extending through the opening on the support plate so as to be at least partially disposed within the lower compartment; and a second plate detachably secured to the container so that at least a portion of the lower compartment is disposed between the support plate and the second plate.  

Claim 8. The mixing system of claim 7, wherein the portion of the mixing device extending through the opening on the support plate is disposed between the support plate and the second plate.  

Claim 9. A mixing arrangement comprising: the mixing system as recited in claim 1; a docking station comprising a cradle and
drive mechanism, the mixing system being disposed in the cradle with the portion of the mixing device extending through the opening on the support plate being coupled with the drive mechanism.  








Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Obviousness type double patenting rejection under US 10,299,049
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,399,049. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant claim 10-16 are encompassed and/or rendered as an obvious combination of the elements claimed by the patented claims 1-12 of US 10,399,049 (see table for comparison), or an obvious combination of patented claims.
Obviousness type
Obviousness type double patent reference PATENT 10,399,049, claim 9-12
 Instant application 16/515,322
Instant application claims 10-16
   Claim 1. A mixing system, comprising: 
a container including a support plate having an opening extending therethrough;

a mixing assembly positioned within the container and supported on the support plate, the mixing assembly including a pliable enclosure containing a fluid and a mixing device, a portion of the mixing device extending from the pliable enclosure and passing through the opening on the support plate; 

and a first plate detachably secured to the container, the pliable enclosure being in compression between the first plate and the support plate. 


Claim 7. The mixing system of claim 1, wherein the container comprises: an encircling sidewall bounding a chamber and extending between an upper end and an opposing lower end; the support plate disposed within the chamber and secured to the encircling sidewall, the support plate dividing the chamber into an upper
compartment and a lower compartment, the mixing assembly being positioned within upper compartment of the container with the portion 

and a second plate detachably secured to the container so that at least a portion of the lower compartment is disposed between the support plate and the second plate. 

Claim 8. The mixing system of claim 7, wherein the portion of the mixing device extending through the opening on the support plate is disposed between the support plate and the second plate.

(see the corresponding language of the first plate element within the upper portion of claim 1 of dependent claim 8/7/1 in US 10,399,049)



PATENT 10,399,049, claim 12/9/1
Combination of claim 9 and  claim 1
9. A mixing arrangement comprising: the mixing system as recited in claim 1;

 a docking station comprising a cradle and a drive mechanism, the mixing system being disposed in the cradle with the portion of the mixing device extending through the opening on the support plate being coupled with the drive mechanism)


a container including a support plate having an opening extending therethrough; (of patented claim 1)


a mixing assembly positioned within the container and supported on the support plate, the mixing assembly including a pliable enclosure containing a fluid and a mixing device, a portion of the mixing device extending from the pliable enclosure and passing through the opening on the support plate; (of patented claim 1)


a first plate detachably secured to the container, the pliable enclosure being in compression between the first plate and the support plate.  (of patented claim 1)

Claim 10/9 wherein the drive mechanism vertically raises and lowers the mixing device.

Claim 11/9, further comprising an aperture formed through a side wall of the container, the aperture providing access to the mixing assembly disposed within the container.

See patented claim 1 recitation of “a first plate”




    Claim 12/9, wherein the docking station further comprises a hoist arranged and disposed to load and unload the container into the cradle. 


a container including a support plate;


mixing assembly positioned within the container and supported on the support plate, the mixing assembly including a pliable enclosure containing a fluid and a mixing device, a portion of the mixing device extending from the pliable enclosure and passing through an opening on the support plate; and …

(see instant application dependent claim 11/10 for the claim to a first plate element that is corresponding to this section of the patented claim)
(instant application claim 10 continues below …) 















a second plate detachably secured to a lower end of the container …



…  so that the portion of the mixing device passing through the opening on the support plate is disposed between the support plate and the second plate.  


Claim 11. The mixing system of claim 10, further comprising a first plate detachably secured to an upper end of the container so that the pliable enclosure is disposed between the first plate and the support plate.  


Instant application claims 10-11




 a docking station comprising a drive cradle and a drive mechanism;





 a container including an support plate having an opening extending therethrough, the container
being removably positioned within the drive cradle; and 

a mixing assembly positioned within the container and supported on the support plate, the mixing assembly including a pliable enclosure containing a mixing device, a portion of the mixing device extending from the pliable enclosure, passing through the opening on the 
support plate and detachably coupling with the drive mechanism.  

st plate  --



Claim 13/12, wherein the drive mechanism vertically raises and lowers the mixing device.  

Claim 14/12, further comprising an aperture formed through a side wall of the container, the aperture providing access to the mixing assembly disposed within the container.  

Claim 15/12 , further comprising a first plate detachably secured to the container so that the pliable enclosure is disposed between the first plate and the support plate.  

Claim 16/12, wherein the docking station further comprises a hoist arranged and disposed to load and unload the container into the drive cradle






Obviousness type double patenting rejection under US 8,979,357
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16, 17 of U.S. Patent No. 8,979,357. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant claim 10-16 are encompassed and/or rendered as an obvious combination of the elements claimed by the patented claims 1, 14, 16, 17 of US 8,979,357 (see table for comparison), or an obvious combination of patented claims.
PATENT US 8,979,357 B1  
Claims 1, 14, 16, 17 or combination of claims of those claims
INSTANT application 16/515,3223
claims 10-16 
Elements:
Claim 1: 
Container, support plate, mixing assembly, pliable enclosure, fluid, mixing device, passing shaft extending through support plate , pliable enclosure between the first plate and the support plate

Claim 16:

… Container, support plate, mixing assembly, pliable enclosure, mixing device, drive shaft through a mixing shaft capture

Claim 14: couple the drive mechanism with the mixing device when the rigid container is positioned in the drive cradle

Claims 8 and 16: Side wall aperture  

Claim 16: Pliable enclosure between the first plate and support

Claim 17: hoist

Claim 10:
Container, support plate, mixing assembly, pliable enclosure, fluid, mixing device, passing through a support plate opening, 2nd plate, pliable enclosure between the first plate and second  plate …



… Container, support plate, mixing assembly, pliable enclosure, mixing device, passing through and support plate opening, 

Claim 13: Rising and lowering drive mechanism



Claim 14: Side wall aperture

Claim 15: Pliable enclosure between the first plate and second  plate

Claim 16: hoist



Allowable Subject Matter
Method Claims 17-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774